DETAILED
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As lighting device comprises plurality of light sources already claimed in claim 1, Claim 10 is failed to further limit the subject matter of the claim upon which it depends

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (Pub. No.: US 2007/0183152 A1) in view of Dowling et al. (US 20060002110 A1).

Regarding claim 1, Hauck teaches a method for performing an animation with a lighting device (FIG. 5, light source 59, or FIG. 9, light source 99)  having a plurality of light sources (Fig. 9 and paragraph (FIG. 5 or FIG. 9, set of LEDs), the method comprising the following method steps: describing an animation in a description language describes at least parts of the animation as movement of an animation object (paragraph [0037], “making transition 550. In this state, the center LED pattern may be illuminated at full intensity 55. Then transitions may occur automatically and periodically in the repeating sequence”  and paragraph [0053], “a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95”) in at least one spatial dimension in a virtual coordinate system (FIG. 9 annotated, x, y coordinate), and  interpreting the animation described in the description language (paragraph [0036], “a pleasing visual effect” and “paragraph [0053], “attention-attracting effect”) by a control device (FIG. 7, integrated circuit 761) controlling the plurality of light sources such that the light sources perform the animation (paragraph [0050], “the feature of increasing and decreasing LED intensities in a linear manner as shown with animated light source 59”).


    PNG
    media_image1.png
    337
    572
    media_image1.png
    Greyscale

 

Hauk does not disclose the description language using a string of numbers and letters corresponding to a plurality of parameters, wherein the description language.

Dowling teaches the description language using a string of numbers and letters corresponding to a plurality of parameters, wherein the description language (paragraph 0287], “sign 1204 can glow with light from the lighting units 102, similar to the way a neon light glows. The sign 1204 can be configured in letters, symbols, numbers, or other configurations, either by constructing it that way, or by providing sub-elements that are fit together to form the desired configuration”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauk in view of Dowling to incorporate the description language using a string of numbers and letters that lighting units 102 can be disposed in a sign (Dowling, paragraph [0287]).

Regarding claim 2, Hauck further as modified above further teaches the animation is described in the description language by at least two movements (FIG. 5 and paragraph [0036] shows five steps of an animated light source and FIG. 9 and paragraph [0053] shows three steps of an animated light source) and a pause taking place between the movements (paragraph [0036], “Instead of abruptly switching between full-on and full-off LED patterns to display one animation step, it may smoothly ramp down the intensity of the old group of LEDs, as it may smoothly ramp up the intensity of the new group of LEDs” and paragraph [0053], “it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94”).  

Regarding claim 3, Hauck as modified above further teaches the animation object  corresponds to a shape in the virtual coordinate system which has  properties including at least one of  a filling and a brightness and a color and a texture (FIG. 5 and FIG. 9, paragraph [0036], “smoothly ramp down the intensity of the old group of LEDs, as it may smoothly ramp up the intensity of the new group of LEDs” and paragraph [0053], “it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94”).

Regarding claim 4, Hauck as modified above further teaches a plurality of different animation objects are provided in the description language (FIG. 5, outer circle and inner circle), each of which is assigned a unique identifier (paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs. Although the following discussion describes a smooth transition between these two LED patterns, it also could apply to the transition of any first pattern of LEDs into any second pattern of LEDs”).
  
Regarding claim 5, Hauck as modified above further teaches in the description language a parameter used to describe the animation is the time within which a movement of the animation object is to be completed (FIG. 5 and FIG. 9, paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs”) and  paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95. The light source 99 may be initially off, and then may be turned on by transition 90, after which it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94. At any time the display may be turned back to the OFF state, such as transition 93. Thus, the animated light generated by the signal light source is attention attracting”).

Regarding claim 8, Hauck as modified above further teaches in the description language, a parameter used to describe the animation is the transition behavior with which a movement of the animation object is to be started and/or completed (FIG. 9 ad paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95. The light source 99 may be initially off, and then may be turned on by transition 90, after which it may cycle between two patterns shown by transitions BLINK1 91 and BLINK2 94. At any time the display may be turned back to the OFF state, such as transition 93. Thus, the animated light generated by the signal light source is attention attracting”, movement of the animation object is virtual by light BLINK1 91 and BLINK2 94).
 
Regarding claim 9, Hauck as modified above further teaches the control device for driving the plurality of light sources of the lighting device, comprising: a processor and a memory (paragraph [0063], “If a microcontroller such as the AtTiny13 is used, its internal nonvolatile memory may be employed to store the user-programmed patterns”), wherein the control device interprets the animation described in the description language and can control the plurality of light sources to perform the animation. 

Regarding claim 10, Hauck as modified above further teaches the lighting device (FIG. 5, light source 59, or FIG. 9, light source 99) further  comprising: the plurality of light sources (Fig. 9 and paragraph (FIG. 5 or FIG. 9, set of LEDs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck and Dowling as applied to claim 1 above, and further in view of Chapman et al. (Pub. No.: US 2013/0222433 A1).

Regarding claim 6, Hauck as modified above further teaches in the description language a parameter used to describe the animation ((FIG. 5 and FIG. 9, paragraph [0036], “two patterns of LEDs, an inner circle of five LEDs, and an outer circle of eight LEDs”) and  paragraph [0053], “The three states including off or blinking between two light patterns to achieve a moving and attention-attracting effect by transitioning sets of the LEDs between an OFF state 92 and an ON state 95) but does not specifically disclose a target position indicated in the virtual coordinate system to which the animation object is to be moved.

Chapman teaches a target position indicated in the virtual coordinate system to which the animation object is to be moved (Fig. 7A and 7B, and paragraph [0110], “a respective target position and orientation (e.g. a target frame 704). The inverse-kinematics processing then calculates one or more parameters for the joints of the virtual object 200 that would cause the one or more object parts (or their respective control frames 702) to have their position and orientation become coincident with (or at least approximately coincident with) those of the respective”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauck and Dowling in view of Chapman to incorporate a target position indicated in the virtual coordinate system to which the animation object is to be moved for the specific control to the joint 700 would cause a movement of the joint 700 in the virtual world 202 that reduces the difference between the control frame 702 and the target frame 704 (Chapman, paragraph [0086]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck and Dowling as applied to claim 1 above, and further in view of Magielse et al. (Pub. No.: WO 2018/127378 A1).

Regarding claim 7, Hauck as modified above teaches limitation of claim 1 but does not disclose in the description language a parameter used to describe the animation is a rotation of the animation object to be performed, and in that in the description language a parameter used to describe the animation is a scaling of the animation object to be performed.

Magielse teaches in the description language a parameter used to describe the animation is a rotation of the animation object to be performed, and in that in the description language a parameter used to describe the animation is a scaling of the animation object to be performed (page 9, lines 5-7, “The data object is transformed into the same real- world positioning scheme as that in which the luminaire 101 is specified. This may involve scaling, rotating, sheering, or otherwise transforming of the virtual space 200”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hauck and Dowling in view of Magielse to incorporate a parameter used to describe the animation is a rotation of the animation object to be performed that transformation may be specified by the user 309 e.g. using a graphical interface on the user device 311, or the controller can determine an appropriate transformation automatically (Magielse, page 9, lines 7-9).

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but is moot because the new ground of rejection does rely on Dowling reference applied in combination with Hauk for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831